Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Based on the most recent set of claims filed 04/11/22 (entered) and the interview held 04/21/22, Claims 1-15 & 21 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Pierre Nguyen on 04/21/22.

Based on the most recent set of claims filed 04/11/22 (entered) and the interview held 04/21/22, the application has been amended as follows: 
Claim 1 has been amended and now reads as follows:
1. (CURRENTLY AMENDED) A system for assisting in installing an implant in a bone, the system comprising:
	an instrument having at least a first tube configured to be slid onto and along a first pin, and a second tube spaced from the first tube and configured to be aligned with a second pin; and
	a cannulated reamer having a reamer end configured to ream the bone, and a hollow shaft supporting the reamer end and configured to be driven, the hollow shaft concurrently received in the second tube of the instrument and configured to be mounted onto the second pin, wherein the instrument guides movement of the cannulated reamer when reaming the bone.
Claim 2 has been amended and now reads as follows:
2. (CURRENTLY AMENDED) The system according to claim 1, wherein the second tube of the instrument has a lateral shaft slot for receiving the hollow shaft of the cannulated reamer.
Claim 3 has been amended and now reads as follows:
3. (CURRENTLY AMENDED) The system according to claim 1, wherein the second tube of the instrument forms an abutment at a given height from the bone, and wherein the hollow shaft of the cannulated reamer has a stopper, whereby the stopper and the abutment concurrently act to limit a depth of reaming.
Claim 4 has been amended and now reads as follows:
4. (CURRENTLY AMENDED) The system according to claim 1, wherein the first tube and the second tube of the instrument are parallel to one another.
Claim 5 has been amended and now reads as follows:
5. (CURRENTLY AMENDED) The system according to claim 1, further including the first pin and the second pin, with the second pin configured to be placed in a planned glenoid implant center  and the first pin configured to be located away from the glenoid.
Claim 7 has been amended and now reads as follows:
7. (CURRENTLY AMENDED) The system according to claim 1, further comprising an impacting guide having a guide tube configured to be slid onto and along the first pin after removal of the instrument after reaming the bone, and a guide bracket spaced from the guide tube and configured to be aligned with a reamed surface of the bone, the guide bracket configured to receive a shaft of an impactor tool.


Claim 9 has been amended and now reads as follows:
9. (CURRENTLY AMENDED) The system according to claim 7, wherein the guide tube has an abutment end configured to contact the bone to prevent rotation of the impacting guide relative to the bone and the first pin.
Claim 10 has been amended and now reads as follows:
10. (CURRENTLY AMENDED) The system according to claim 9, wherein the abutment end has at least one patient specific surface based on an anatomical model of a patient.
Claim 12 has been amended and now reads as follows:
12. (CURRENTLY AMENDED) The system according to claim 1, further comprising a pin placement instrument for placing the first pin and the second pin, the pin placement instrument comprising an anatomical interface with a hook-like portion being opened in a lateral direction of the pin placement instrument to receive a bone therein in a planned position, a drill guide connected to the anatomical interface and defining guide slots in a longitudinal direction of the pin placement instrument, the guide slots each having a lateral opening over its full length in the drill guide to allow lateral withdrawal of the pin placement instrument in said lateral direction with the pins placed in the bone passing through the lateral openings, and a bushing removably placed in each of the guide slots via said longitudinal direction, the bushings each defining a throughbore aligned with the respective guide slot and adapted to receive one of the pins extending in said longitudinal direction when each bushing is in the respective guide slot for pin placement.
Claim 13 has been amended and now reads as follows:
13. (CURRENTLY AMENDED) The system according to claim 12, wherein the anatomical interface with a hook-like portion has at least one patient specific surface based on an anatomical model of a patient.
Claim 14 has been amended and now reads as follows:
14. (CURRENTLY AMENDED) The system according to claim 1, wherein the second pin is configured to be longitudinally aligned with a center of an anticipated resurfaced glenoid cavity, and the first pin is configured to be located adjacent to the superior glenoid rim in alignment with the coracoid or at a base of the coracoid.
Claim 21 has been amended and now reads as follows:
21. (CURRENTLY AMENDED) A system for assisting in installing an implant in a glenoid of a scapula, the system comprising:
	an instrument having at least a first tube configured to be slid onto and along a first pin, and a second tube spaced from the first tube and configured to be aligned with a second pin, the second pin configured to project from the glenoid; and
	a cannulated reamer having a reamer end configured to ream the glenoid, the reamer end being cup-shaped, and a hollow shaft supporting the reamer end and configured to be driven, the hollow shaft concurrently received in the second tube of the instrument and configured to be mounted onto the second pin, 
wherein the instrument guides movement of the cannulated reamer when reaming the glenoid.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims of the instant application have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the features of the claims, particularly a system for assisting in installing an implant in a bone, the system comprising: an instrument having at least a first tube configured to be slid onto and along a first pin, and a second tube spaced from the first tube and configured to be aligned with a second pin; and a cannulated reamer having a reamer end configured to ream the bone, and a hollow shaft supporting the reamer end and configured to be driven, the hollow shaft concurrently received in the second tube of the instrument and configured to be mounted onto the second pin, wherein the instrument guides movement of the cannulated reamer when reaming the bone, and there is no reasonable motivation to modify the art of record to have these features.
The closest prior art of record appears to be: White et al. (US PG Pub No. 2011/0224674).
White et al. discloses a system for installing a glenoid implant comprising an alignment instrument guided by guiding pins for inserting an acetabular cup, but White et al. fails to disclose wherein the alignment instrument comprises a second tube spaced from a first tube and configured to be aligned with one of the pins on which a cannulated reamer is mounted and wherein a hollow shaft of the cannulated reamer is concurrently received in the second tube. Furthermore, there is no reason to modify White et al. to have the claimed features since White teaches using the pins inserted through the apertures in the alignment instrument which run parallel to a longitudinal axis through the reamer handle to support the instrument and reamer during reaming as seen in Fig. 11B.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WEISS/Primary Examiner, Art Unit 3775